Exhibit 10.18
Execution Version


AMENDMENT NO. 4 TO AMENDED AND RESTATED SENIOR
SECURED REVOLVING CREDIT AGREEMENT
This AMENDMENT NO. 4 (this “Amendment”) dated as of May 15, 2020 is made with
respect to the Amended and Restated Senior Secured Revolving Credit Agreement,
dated as of August 12, 2016 (as modified by the Limited Waiver to Amended and
Restated Senior Secured Revolving Credit Agreement, dated as of September 27,
2018, and as amended by that certain Amendment No. 1 to Amended and Restated
Senior Secured Revolving Credit Agreement, dated as of February 8, 2019, and as
amended by that certain Amendment No. 2 to Amended and Restated Senior Secured
Revolving Credit Agreement, dated as of July 25, 2019, and as amended by that
certain Amendment No. 3 to Amended and Restated Senior Secured Revolving Credit
Agreement, dated as of March 30, 2020, and as further amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”), among SIERRA INCOME CORPORATION, a Maryland corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time party to the Credit Agreement as lenders (the “Lenders”), ING
CAPITAL LLC, as administrative agent for the Lenders under the Credit Agreement
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”), and solely for purposes of Section 2.9, SIC AAR LLC, a
Delaware limited liability company (“SIC AAR”), SIC INVESTMENT HOLDINGS LLC, a
Delaware limited liability company (“SIC Holdings”), and SIERRA MANAGEMENT INC.,
a Delaware corporation (together with SIC AAR and SIC Holdings, the “Subsidiary
Guarantors”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement (as amended hereby).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower;
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment;
NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
SECTION I AMENDMENTS TO CREDIT AGREEMENT
Effective as of the Amendment No. 4 Effective Date, and subject to the terms and
conditions set forth below, the Credit Agreement is hereby amended to:
(a)    delete the stricken text (indicated textually in the same manner as the
following example: stricken text or stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text or double-underline text) as set forth in the
Credit Agreement attached hereto as Exhibit A;
(b)    replace Schedules 1.01(b), 3.11(a), 3.11(b), 3.11(c), 3.12(a) and 3.12(b)
of the Credit Agreement as set forth in the Schedules 1.01(b), 3.11(a), 3.11(b),
3.12(a) and 3.12(b) attached hereto as Exhibit B; and
(c)    add Schedule 1.01(e) attached hereto as Exhibit C as a new Schedule
1.01(e) to the Credit Agreement (as amended hereby).
SECTION II     MISCELLANEOUS
2.1.     Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date (the “Amendment No. 4 Effective Date”) on which the
Borrower and each Subsidiary Guarantor party hereto have





--------------------------------------------------------------------------------





satisfied each of the following conditions precedent (unless a condition shall
have been waived in accordance with Section 9.02 of the Credit Agreement):
(a)    Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (1) a counterpart of this Amendment signed on behalf of
such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.
(b)    Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses owing related to this
Amendment and the Credit Agreement owing, incurred and invoiced on or prior to
the Amendment No. 4 Effective Date due to any Lender on the Amendment No. 4
Effective Date.
(c)    Prepayment. The Borrower shall have made a prepayment of the outstanding
Loans pursuant to Section 2.08 of the Credit Agreement in an aggregate principal
amount of not less than $20,000,000. The Administrative Agent and the Lenders
hereby acknowledge and confirm they have received notice in accordance with
Section 2.08(g) of the Credit Agreement.
(d)    Opinion of Counsel to the Borrower. The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Amendment No. 4 Effective Date) of Dechert LLP,
counsel for the Obligors, in form and substance reasonably acceptable to the
Administrative Agent and covering such matters as the Administrative Agent may
reasonably request (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).
(e)    Corporate Documents. (w) The Administrative Agent shall have received
copies of the organizational documents of each Obligor certified as of a recent
date by the appropriate governmental official, (x) signature and incumbency
certificates of the officers of each Obligor executing the Loan Documents to
which it is a party, (y) resolutions of the board of directors or similar
governing body of each Obligor approving and authorizing the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party or by which it or its assets may be bound as of the Amendment No. 4
Effective Date, certified as of the Amendment No. 4 Effective Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment, and (z) a good standing certificate from the
applicable Governmental Authority of each Obligor’s jurisdiction of
incorporation, organization or formation, each dated a recent date prior to the
Amendment No. 4 Effective Date.
(f)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Amendment No. 4 Effective Date and signed by a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
Sections 2.2(b) and (c) hereof.
(g)    Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate as of the Amendment No. 4 Effective Date, showing a
calculation of the Borrowing Base as of the date thereof in form and substance
reasonably satisfactory to the Administrative Agent.
(h)    Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance reasonably
satisfactory to the Administrative Agent.
The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.
2.2.     Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the Amendment No. 4
Effective Date and immediately after giving effect to this Amendment:





--------------------------------------------------------------------------------





(a)    This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantors enforceable in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The Credit
Agreement, as amended by this Amendment, constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its respective
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
(b)    The representations and warranties set forth in Article III of the Credit
Agreement as amended by this Amendment and the representations and warranties in
each other Loan Document are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Amendment No. 4 Effective Date or as to any such representations and
warranties that refer to a specific date, as of such specific date.
(c)    After giving effect to this Amendment, no Default or Event of Default has
occurred or is continuing under the Credit Agreement.
2.3.     Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.
2.4.     Payment of Expenses. The Borrower agrees to pay and reimburse, pursuant
to Section 9.03 of the Credit Agreement, the Administrative Agent for all of its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with this Amendment.
2.5.     GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
2.6.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
2.7.     Incorporation of Certain Provisions. The provisions of Sections 9.01,
9.07, 9.09 and 9.12 of the Credit Agreement are hereby incorporated by reference
mutatis mutandis as if fully set forth herein.
2.8.     Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, the Borrower or the Subsidiary
Guarantors under the Credit Agreement or any other Loan Document, and, except as
expressly set forth herein, shall not alter, modify, amend or in any way affect
any of the other terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Person to a consent to, or
a waiver, amendment, modification





--------------------------------------------------------------------------------





or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances, or to constitute a novation of the
obligations and liabilities existing under the Credit Agreement or any other
Loan Document. This Amendment shall apply and be effective only with respect to
the provisions amended herein of the Credit Agreement. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment and each
reference in any other Loan Document shall mean the Credit Agreement as amended
hereby. This Amendment shall constitute a Loan Document.
2.9.     Consent and Affirmation. Without limiting the generality of the
foregoing, by its execution hereof, each of the Borrower and the Subsidiary
Guarantors hereby as of the Amendment No. 4 Effective Date (i) consents to this
Amendment and the transactions contemplated hereby, (ii) agrees that the
Guarantee and Security Agreement and each of the other Security Documents is in
full force and effect, (iii) confirms its guarantee (solely in the case of the
Subsidiary Guarantors) and affirms its obligations under the Guarantee and
Security Agreement and confirms its grant of a security interest in its assets
as Collateral for the Secured Obligations (as defined in the Guarantee and
Security Agreement), and (iv) acknowledges and affirms that such guarantee
and/or grant, as applicable, is in full force and effect in respect of, and to
secure, the Secured Obligations (as defined in the Guarantee and Security
Agreement).
[Signature pages follow]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
SIERRA INCOME CORPORATION, as Borrower




By: /s/ Richard T. Allorto, Jr.    
Name: Richard T. Allorto Jr.
Title: Chief Financial Officer


[Amendment No. 4 to Amended and Restated Revolving Credit Agreement]







--------------------------------------------------------------------------------






SIC AAR LLC, as Subsidiary Guarantor


By: Sierra Income Corporation, its managing member




By: /s/ Richard T. Allorto, Jr.    
Name: Richard T. Allorto Jr.
Title: Chief Financial Officer


[Amendment No. 4 to Amended and Restated Revolving Credit Agreement]







--------------------------------------------------------------------------------






SIC INVESTMENT HOLDINGS LLC, as Subsidiary Guarantor




By: Sierra Income Corporation, its managing member




By: /s/ Richard T. Allorto, Jr.    
Name: Richard T. Allorto Jr.
Title: Chief Financial Officer


[Amendment No. 4 to Amended and Restated Revolving Credit Agreement]







--------------------------------------------------------------------------------






SIERRA MANAGEMENT INC., as Subsidiary Guarantor




By: /s/ Richard T. Allorto, Jr.    
Name: Richard T. Allorto Jr.
Title: Chief Financial Officer






[Amendment No. 4 to Amended and Restated Revolving Credit Agreement]





--------------------------------------------------------------------------------





ING CAPITAL LLC, as Administrative Agent and a Lender




By:/s/ Patrick Frisch    
Name: Patrick Frisch
Title: Managing Director




By: /s/ Dominik Breuer        
Name: Dominik Breuer
Title: Vice President








[Amendment No. 4 to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------






KEYBANK, N.A., as a Lender
By:
     /s/ Richard Andersen    
Name: Richard Andersen
Title: Senior Vice President



[Amendment No. 4 to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

    


CITY NATIONAL BANK, as a Lender
By:
     /s/ Brandon Feitelson    
Name: Brandon Feitelson
Title: Senior Vice President





[Amendment No. 4 to Amended and Restated Revolving Credit Agreement]







--------------------------------------------------------------------------------


    


TIAA, FSB, as a Lender
By:
     /s/ Martin O'Brien    
Name: Martin O'Brien
Title: Director



[Amendment No. 4 to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

    


CUSTOMERS BANK, as a Lender
By:
    /s/ Lyle P. Cunningham    
Name: Lyle P. Cunningham
Title: Executive Vice President





[Amendment No. 4 to Amended and Restated Revolving Credit Agreement]

